Exhibit 10.56

Wachovia Capital Finance Corporation (Canada)

141 Adelaide Street West, Suite 1500

Toronto, Ontario M5H 3L5

 

LOGO [g64616exapg1a.jpg]   August 4, 2009    LOGO [g64616exapg1b.jpg]

VIA EMAIL

SMTC Manufacturing Corporation of Canada/

Societe de Fabrication SMTC du Canada

635 Hood Road

Markham, Ontario L3R 4N6

Dear Ms. Jane Todd:

 

  Re: Wachovia Capital Finance Corporation (Canada) and SMTC Manufacturing
Corporation of Canada/Societe de Fabrication SMTC du Canada

Reference is made to the second amended and restated Canadian loan agreement
dated as of August 7, 2008 as amended by letter dated November 19, 2008 and
April 2, 2009 (as amended, modified, supplemented, extended, renewed, restated
or replaced from time to time, the “Canadian Loan Agreement”) between Wachovia
Capital Finance Corporation (Canada), as the Revolving Lender and the Agent, and
SMTC Manufacturing Corporation of Canada/Societe de Fabrication STMC du Canada,
as the Canadian Borrower.

 

  1. Definitions. In this letter, unless otherwise defined or the context
otherwise requires, all capitalized terms shall have the respective meanings
specified in the Canadian Loan Agreement.

 

  2. Amendment to Canadian Loan Agreement.

 

  (a) This letter is an amendment to the Canadian Loan Agreement. Unless the
context of this letter otherwise requires, the Canadian Loan Agreement and this
letter shall be read together and shall have effect as if the provisions of the
Canadian Loan Agreement and this letter were contained in one agreement. The
term “Agreement” when used in the Canadian Loan Agreement means the Canadian
Loan Agreement as amended by this letter, together with all amendments,
modifications, supplements, extensions, renewals, restatements and replacements
thereof from time to time.

 

  (b) The Canadian Loan Agreement is amended as follows:

 

  (i) Schedule 8.19 hereto shall be a schedule to the Canadian Loan Agreement.



--------------------------------------------------------------------------------

  (ii) Section 8.19 “EBITDA” of the Canadian Loan Agreement is deleted and
replaced with:

“8.19    EBITDA

The Canadian Borrower shall ensure that EBITDA for SMTC Corporation and its
Subsidiaries, calculated at the end of each month on a consolidated trailing
twelve (12) month basis, shall not be less than the amounts set forth in the
table below:

 

End of Month

   TTM EBITDA

January 2009

   US$ 5,900,000

February 2009

   US$ 6,200,000

March 2009

   US$ 3,400,000

April 2009

   US$ 3,400,000

May 2009

   US$ 4,200,000

June 2009

   US$ 3,700,000

July 2009

   US$ 4,200,000

August 2009

   US$ 4,000,000

September 2009

   US$ 3,700,000

October 2009

   US$ 3,800,000

November 2009

   US$ 4,300,000

December 2009

   US$ 3,800,000

January 2010

   US$ 4,200,000

February 2010

   US$ 4,700,000

March 2010

   US$ 5,500,000

April 2010

   US$ 4,200,000

May 2010

   US$ 4,700,000

June 2010

   US$ 5,500,000

It is the intention of the Agent and the Canadian Borrower to reset in writing
the EBITDA covenant in Section 8.19 by July 10, 2010 and if the Agent and the
Canadian Borrower cannot agree on such reset by July 10, 2010 then the Canadian
Borrower shall comply with the Fixed Charge Coverage Ratio in Section 8.23.

The Agent and the Canadian Borrower acknowledge and agree that Schedule 8.19
sets out how the Agent calculated the EBITDA covenant in Section 8.19 and that
total 2008 EBITDA of US$5,897,000 in column A in Schedule 8.19 represents EBITDA
for 2008 retrieved from SMTC Corporation’s 2008 financial statements.”.

 

Page 2



--------------------------------------------------------------------------------

  (iii) Section 8.23 “Fixed Charge Coverage Ratio” of the Canadian Loan
Agreement is deleted and replaced with:

“8.23    Fixed Charge Coverage Ratio

In the event that the Agent and the Canadian Borrower cannot agree to reset in
writing the EBITDA covenant in Section 8.19 by July 10, 2010 then the Canadian
Borrower shall ensure that SMTC Corporation and its Subsidiaries maintain a
Fixed Charge Coverage Ratio of not less than 1.25:1 calculated at the end of
each fiscal month starting with July 2010 on a consolidated trailing twelve
(12) month basis and in accordance with GAAP.”.

 

  (iv) Section 8.25 “Maximum Unfunded Capital Expenditures” of the Canadian Loan
Agreement is deleted and replaced with:

“8.25    Maximum Unfunded Capital Expenditures

The Canadian Borrower shall ensure that SMTC Corporation and its Subsidiaries do
not, directly or indirectly, make or commit to make, whether through purchase,
capital leases or otherwise, unfunded Capital Expenditures in an aggregate
amount in excess of US$1,000,000 for fiscal year 2009 of SMTC Corporation.

It is the intention of the Agent and the Canadian Borrower to reset in writing
the Maximum Unfunded Capital Expenditures covenant in Section 8.25 by July 10,
2010 and if the Agent and the Canadian Borrower cannot agree on such reset by
July 10, 2010 then the maximum unfunded capital expenditure amount above shall
be US$500,000 for fiscal year 2010 and each fiscal year of SMTC Corporation on a
go forward basis.”.

 

  (c) The effective date of the amendment to the Canadian Loan Agreement
provided in this letter is August 4, 2009.

 

  3. No Novations. Nothing in this letter, or in the Canadian Loan Agreement
when read together with this letter, shall constitute a novation, payment,
re-advance or reduction or termination in respect of any Obligations.

 

  4. Financing Agreement. This letter is a Financing Agreement.

 

  5. Intentionally Deleted.

 

  6. Expenses. The Canadian Borrower shall pay all fees, expenses and
disbursements including, without limitation, legal fees, incurred by or payable
to the Agent and Revolving Lender in connection with the preparation,
negotiation, completion, execution, delivery and review of this letter and all
other documents and instruments arising therefrom and/or executed in connection
therewith.

 

  7. Conditions Precedent to Effectiveness. This letter shall not be effective
until each of the following conditions has been met to the satisfaction of each
of the Agent and the Revolving Lender or has been waived in writing (in whole or
in part) by all of them in their sole respective discretion:

 

  (a) the Agent and the Revolving Lender have received this letter duly
authorized, executed and delivered by each of the Canadian Borrower and the
Obligors;

 

Page 3



--------------------------------------------------------------------------------

  (b) no Default or Event of Default has occurred and is continuing; and

 

  (c) no material adverse change shall have occurred with respect to any of the
Canadian Borrower or the Obligors since the date of the Agent’s latest field
examination and no change or event shall have occurred which would have a
material adverse effect on any of the Canadian Borrower or the Obligors.

 

  8. Continuance of Canadian Loan Agreement and Security.

 

  (a) The Canadian Loan Agreement, as amended by this letter, shall be and
continue in full force and effect and is hereby confirmed and the rights and
obligations of all parties thereunder shall not be affected or prejudiced in any
manner except as specifically provided for herein.

 

  (b) Each of the Canadian Borrower and the Obligors hereby acknowledges,
confirms and agrees that:

 

  (i) all security delivered by the Canadian Borrower and the Obligors secures
the payment of all of the Obligations including, without limitation, the
obligations arising under the Canadian Loan Agreement, as amended by the terms
of this letter; and

 

  (ii) the Agent and the Canadian Lenders shall continue to have valid,
enforceable and perfected first priority liens upon the collateral described in
the Financing Agreements, subject only to liens expressly permitted pursuant to
the Canadian Loan Agreement.

 

  (c) To induce the Agent and the Revolving Lender to enter into this letter,
each of the Canadian Borrower and the Obligors hereby represent and warrant to
each of the Agent and the Revolving Lender as follows, which representations and
warranties shall survive the execution and delivery of this letter:

 

  (i) the Canadian Borrower and the Obligors are in compliance with all
covenants in the Financing Agreements;

 

  (ii) all the representations and warranties set out in the Financing
Agreements are true and accurate;

 

  (iii) no Default or Event of Default has occurred or is continuing;

 

  (iv) no material adverse change has occurred with respect to any of the
Canadian Borrower or the Obligors since the date of the Agent’s latest field
examination and no change or event has occurred which would have a material
adverse effect on any of the Canadian Borrower or the Obligors;

 

Page 4



--------------------------------------------------------------------------------

  (v) the execution delivery, delivery and performance of this letter and the
transactions contemplated hereunder are all within its powers, have been duly
authorized by it and are not in contravention of law or the terms of its
organizational documents or any indenture, agreement or undertaking to which it
is a party or by which it or its property is bound;

 

  (vi) it has duly executed and delivered this letter; and

 

  (vii) this letter constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

 

  9. Counterparts. This letter may be executed in any number of separate
original, facsimile or pdf counterparts, each of which shall be deemed an
original and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

  10. Governing Law. The validity, interpretation and enforcement of this letter
and any dispute arising out of the relationship between the parties hereto,
whether in contract, tort, equity or otherwise, shall be governed by the laws of
the Province of Ontario and the federal laws of Canada applicable therein.

 

  11. Further Assurances. At the request of any of the Agent or the Revolving
Lender at any time and from time to time, each of the Canadian Borrower and the
Obligors shall, at their expense, duly execute and deliver, or cause to be duly
executed and delivered, such further agreements, documents and instruments, and
do or cause to be done such further acts as may be requested by any of the Agent
or the Revolving Lender to effectuate the provisions or purposes of this letter.

 

  12. Amendments and Waivers. Neither this letter nor any provision hereof shall
be amended, modified, waived or discharged orally or by course of conduct, but
only by a written agreement signed by the parties hereto.

 

  13. Headings. The division of this letter into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this letter.

 

  14. Successors and Assigns. This letter shall be binding upon and inure to the
benefit of and be enforceable by the Agent, the Revolving Lender, the Canadian
Borrower and the Obligors and their respective successors and assigns. The
Canadian Borrower and the Obligors may not assign their respective rights under
this letter without the prior written consent of the Agent and the Revolving
Lender.

 

  15. Partial Invalidity. If any provision of this letter is held to be invalid
or unenforceable, such invalidity or unenforceability shall not invalidate this
letter as a whole, but this letter shall be construed as though it did not
contain the particular provision held to be invalid or unenforceable and the
rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.

 

Page 5



--------------------------------------------------------------------------------

  16. Acceptance. If the foregoing correctly sets out our agreement, please
indicate your acceptance of this letter by signing below and returning an
executed copy to us by no later than 5:00 p.m. on August 4, 2009 (the “Effective
Date”). If not so signed and returned to us by all parties hereto on the
Effective Date, this letter shall be null and void.

 

 

Yours truly,

      REVOLVING LENDER AND AGENT:      

WACHOVIA CAPITAL FINANCE

CORPORATION (CANADA)

     

By:

 

LOGO [g64616exapg6a.jpg]

       

Name:

  Carmela Massari        

Title:

  First Vice President          

Wachovia Capital Finance Corporation

(Canada)

     

By:

 

 

       

Name:

         

Title:

       

Agreed this 4th day of August 2009.

      CANADIAN BORROWER:      

SMTC MANUFACTURING

CORPORATION OF CANADA/SOCIETE

DE FABRICATION SMTC DU CANADA

     

By:

 

LOGO [g64616exapg6b_jane.jpg]

       

Name:

  Jane Todd        

Title:

  SVP Finance and CFO      

By:

 

LOGO [g64616exapg6c_johna.jpg]

       

Name:

  John Caldwell        

Title:

  CEO    

 

Page 6



--------------------------------------------------------------------------------

OBLIGORS:

Each of the undersigned Obligors hereby:

 

  (a) acknowledges, confirms and agrees that such Obligor’s Financing Agreements
(as each of the same may have been amended, modified, supplemented, extended,
renewed, restated or replaced) remain in full force and effect as at the date
hereof in respect of the Obligations under the Canadian Loan Agreement;

 

  (b) acknowledges and confirms that such Obligor has received a copy of the
Canadian Loan Agreement and this letter and understands and agrees to the terms
thereof;

 

  (c) acknowledges and confirms that the representations and warranties set
forth in the Financing Agreements to which it is a party continue to be true and
correct as of the date hereof; and

 

  (d) acknowledges and confirms that it is in compliance with the covenants set
forth in the Financing Agreements to which it is a party as of the date hereof.

Dated as of the 4th day of August, 2009.

 

 

SMTC CORPORATION

    SMTC HOLDINGS, LLC   By:  

LOGO [g64616exapg6b_jane.jpg]

    By:  

LOGO [g64616exapg6b_jane.jpg]

    Name:   Jane Todd       Name:   Jane Todd     Title:   CFO       Title:  
CFO   By:  

LOGO [g64616exapg6c_johna.jpg]

    By:  

LOGO [g64616exapg6c_johna.jpg]

    Name:   John Caldwell       Name:   John Caldwell     Title:   CEO      
Title:   CEO   HTM HOLDINGS, INC.   RADIO COMPONENTES DE MEXICO, S.A. DE C.V.  

By:

 

LOGO [g64616exapg6b_jane.jpg]

    By:  

LOGO [g64616exapg6b_jane.jpg]

    Name:   Jane Todd       Name:   Jane Todd     Title:   CFO       Title:  
CFO  

By:

 

LOGO [g64616exapg6c_johna.jpg]

    By:  

LOGO [g64616exapg6c_johna.jpg]

    Name:   John Caldwell       Name:   John Caldwell     Title:   CEO      
Title:   CEO

 

Page 7



--------------------------------------------------------------------------------

 

SMTC DE CHIHUAHUA, S.A. DE C.V.

    SMTC NOVA SCOTIA COMPANY   By:  

LOGO [g64616exapg6b_jane.jpg]

    By:  

LOGO [g64616exapg6b_jane.jpg]

    Name:   Jane Todd       Name:   Jane Todd     Title:   CFO       Title:  
CFO   By:  

LOGO [g64616exapg6c_johna.jpg]

    By:  

LOGO [g64616exapg6c_johna.jpg]

    Name:   John Caldwell       Name:   John Caldwell     Title:   CEO      
Title:   CEO  

SMTC MANUFACTURING

CORPORATION OF CALIFORNIA

  SMTC MEX HOLDINGS, INC.   By:  

LOGO [g64616exapg6b_jane.jpg]

    By:  

LOGO [g64616exapg6b_jane.jpg]

    Name:   Jane Todd       Name:   Jane Todd     Title:   CFO       Title:  
CFO   By:  

LOGO [g64616exapg6c_johna.jpg]

    By:  

LOGO [g64616exapg6c_johna.jpg]

    Name:   John Caldwell       Name:   John Caldwell     Title:   CEO      
Title:   CEO  

SMTC MANUFACTURING

CORPORATION OF MASSACHUSETTS

        By:  

LOGO [g64616exapg6b_jane.jpg]

            Name:   Jane Todd             Title:   CFO           By:  

 

            Name:   John Caldwell             Title:   CEO        

 

Page 8



--------------------------------------------------------------------------------

SCHEDULE 8.19

EBITDA CALCULATIONS

[NTD: See attached.]

 

Page 9



--------------------------------------------------------------------------------

SMTC

EBITDA

   (US$)    A
Actual
2008     B
Plan
2009     C
85%
plan     D
Rolling 12-mth
2009    E
Rolling 12-mth
adj non qtr mths    F
Covenant

Jan

      $ (1,016 )    $ (461 )    $ (530 )    $ 6,383    $ 5,883    $ 5,900

Feb

        30        107        91        6,444      6,194      6,200

Mar

        3,316        347        295        3,423      3,423      3,400

Apr

        (475 )      233        198        4,096      3,366      3,400

May

        107        466        396        4,385      4,135      4,200

Jun

        1,300        698        593        3,678      3,678      3,700

Jul

        (950 )      360        306        4,934      4,204      4,200

Aug

        1,187        600        510        4,257      4,007      4,000

Sep

        1,212        693        589        3,634      3,634      3,700

Oct

        (589 )      390        332        4,555      3,816      3,800

Nov

        371        394        335        4,519      4,269      4,300

Dec

        1,404        759        645        3,760      3,760      3,800

Total

      $ 5,897      $ 4,586      $ 3,760      $ 3,760    $ 3,760    $ 3,800

Per 2008 10 K

      $ 5,897               

Jan 2010

        $ 390      $ 332      $ 4,680    $ 4,180    $ 4,200

Feb 2010

          394        335        4,983      4,733      4,700

Mar 2010

          759        645        5,447      5,447      5,500

Note:

If financial covenant is not reset by April 10, 2010, April test will be FCCR
1.25:1

Column A represents actual EBITDA for 2008 retrieved from client’s projection
model and total matched to 2008 10-K

Column B represents EBITDA per 2009 projections

Column C represents 85% of 2009 projected EBITDA

Column D represents rolling EBITDA (A and C)

Column E is the same as D except that non-qtr month ends are lower than in D -
QTR end periods are equal

Column F covenant (rounded)